DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/22 has been entered.

Response to Arguments
Applicant's arguments filed 05/09/22 have been fully considered but they are not persuasive. 
On page 9 regarding objections to the specification, Applicant argues they do not need support for the term “hardware sensor”, since the specification refers to various sensors as being present, and also that they can be “implemented in hardware” ([78]). 
The Examiner respectfully notes the specification objection is made based on the fact that the term “hardware sensor” is present in the claims, but does not have antecedence in the specification. The specification should be amended to include the term “hardware sensor” for this objection to be overcome.
On page 10 Applicant argues the term “prosthetic foot-angle” is a “prosthetic system that includes a prosthetic foot component and a prosthetic ankle component”.
The Examiner respectfully withdraws the claim objections. 
On page 10 regarding 112a rejections Applicant argues the torque the actuator applies is imparted “between” the proximal and distal members, which overcomes the rejections of record.
The Examiner respectfully agrees and withdraws the rejection.
On page 11 regarding 112b rejections to claim 14, Applicant argues the amendments render the rejection moot.
The Examiner respectfully disagrees and maintains the rejection to claim 14, as it has not been addressed. 
On page 11 regarding 112b rejections to claims 30 and 34, Applicant argues a person of ordinary skill would understand that a “hardware sensor” is a “sensor implemented at least partially in hardware” ([78]). 
The Examiner respectfully disagrees that a person of ordinary skill would understand that phrase, since it doesn’t actually add anything to a person of ordinary skill in the art’s understanding of what a “sensor” itself is.  The Examiner accepts this “special definition” of a “hardware sensor” which Applicant gives, which is not understood to limit the scope of “sensor” from its normal meaning. 
On pages 11-12 regarding 112 rejections to claim 35 the Examiner argues amendments overcomes the rejection of record.
The Examiner respectfully agrees and withdraws the rejection.
On pages 12-13 regarding prior art rejections Applicant argues Unluhisarcikli doesn’t describe their specific mechanism to vary the mechanical advantage at particular times as the claims require, and argues van de Veen, while moving a pivot P, they don’t “recognize that moving an ICR in this way would adjust the mechanical advantage”. Instead, Applicant argues pivot P is moved for a different intended purpose (to stabilize the user’s center of balance), and they don’t recognize Applicant’s intended purpose. 
The Examiner respectfully disagrees, noting the amended claim 13 also doesn’t state varying the mechanical advantage at “particular times”. This argument is accordingly unpersuasive. Further, van de Veen need not discuss whether or not mechanical advantage: if the device does, then it is understood to meet the language of the claim.
On page 13 Applicant argues that even if van de Veen inherently varies their mechanical advantage, they don’t discuss the ICR being positioned farther from a selected pivot while the device is in the high-torque range. 
The Examiner respectfully disagrees, noting Applicant hasn’t addressed the rejection of the combination, which relied upon Herr for evidencing the obviousness of having a higher mechanical advantage in a high-torque range, since more power is needed to provide increased torque in those ranges.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “hardware sensor”.

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 is objected to for depending on a cancelled claim. For the purposes of examination this is understood to depend from claim 13. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15-16, 21-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 is indefinite since the Examiner is further unaware of what a “movement cycle” is. The Examiner notes that the phrase “gait cycle” occurs throughout the specification, and the Examiner is well-aware of what a “gait cycle” is. However, the term “movement cycle” is not understood to have the same definition, since a “gait” and  “movement” are not co-extensive. 
Remaining claims are rejected for depending on an indefinite claim.

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 13, 15-16, 21-28, 30-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unluhisarcikli et al. (US 20130226048 A1), hereinafter known as Unluhisarcikli as is evidenced by Herr et al. (US 20020052663 A1), hereinafter known as Herr, in view of van de Veen (US 5181931 A).
Regarding claims 13 and 32 Unluhisarcikli discloses a human augmentation device and method (Fig 3 item 300) comprising:
a proximal member (Fig 3 item 313) and a distal member (Fig 3 item 314) connected by a single rotation axis corresponding to a human joint (Fig 3 item 306);
a linkage which transmits force between the proximal and distal members (Fig 4; the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Unluhisarcikli discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus.) comprising at least four pivot axis and four links respectively connecting the pivot axes (Fig 4; [0054]); and 
an actuator ([0054] motor), wherein the linkage and actuator produce a mechanical advantage (Figs 4, 8-9, and 20; also see [0054] and [0072]-[0073]) for the actuator to rotate the distal member relative to the proximal member (this is likewise stated as a “functional limitation” which the actuator is understood capable of performing. See for example, [0054]), and the mechanical advantage is a function of an angle between the proximal and distal members (Figs 4, 8-9, and 20; also see [0054] and [0072]-[0073]), and 
but is silent with regards to having the mechanical advantage vary throughout a movement cycle of the linkage as a function of an angle,
an instantaneous center of rotation (ICR) being defined for a selected link of the four which positioned the ICR further from a selected pivot of the selected link when the device is in the high-torque range as compared to other portions of the movement cycle to increase the varying mechanical advantage in the high-torque range,
and there being a predefined high-torque range for a portion of the movement cycle during which the actuator imparts a relatively high torque between the proximal and distal members as compared to other portions of the movement cycle.
Further, regarding claims 13 and 32, van de Veen teaches a human augmentation device in which a multi-linkage connection (Figure 2) transmits force between upper and lower members (Figure 7 items 4 and 2, respectively), 
the linkage including at least four pivot axes (Figure 2 item A, B, C, D) and four links connecting them (Figure 2 items 5, 6, 7, 8), 
so that the linkage produces a varying mechanical advantage which varies throughout a movement cycle of the linkage (Figure 2; Column 5 lines 55-64, and Column 6 lines 8-19),
and an ICR is defined for a selected link of the four links (Figure 2 item 7), and the linkage is configured to position the ICR relatively farther from a selected pivot of the selected link to vary the mechanical advantage (this is stated as a “functional limitation” of the link (see explanation above) which the link is understood capable of doing (see at least Figure 2 where the ICR moves from point Po to point P2 which is further from link 7; as the external force (weight load of the user) is applied the movement of the instantaneous center of rotation (momentary pivot) is moved). Unluhisarcikli and van de Veen are involved in the same field of endeavor, namely lower limb human augmentation devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify one of the linkages of Unluhisarcikli so that it acted with an elastic spring mechanism to vary its length in a load-dependent manner such as is taught by van de Veen as one alternative solution which maintains the advantages of a polycentric knee joint while optimizing the position of the momentary pivot (instantaneous center of rotation) in the extension position and increasing its stability therein (van de Veen Column 1 lines 50-20).
Further, regarding claims 13 and 32, Unluhisarcikli teaches that torque is required for assisting a gait cycle of a user (e.g. Fig 8, 13). The amount of torque required at different parts a gait cycle varies as the knee angle changes (e.g. as is evidenced by Herr Figure 3). Accordingly, the person of ordinary skill would understand the obviousness of increasing the mechanical advantage in a high-torque range in order to provide this increased amount of torque needed by the leg doing a “high-torque portion” of a cycle of movement. 
Regarding claim 15 the Unluhisarcikli van de Veen Combination teaches the augmentation device of claim (13) substantially as is claimed,
but is silent with regards to the amount of the variable mechanical advantage.
However, regarding claim 15 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of the Unluhisarcikli van de Veen Combination by having the mechanical advantage vary by at least 1.25 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. In this case, any advantage that is deemed therapeutic or helpful to the person using the device is understood to be obvious in like of van de Veen.
Regarding claim 16 the Unluhisarcikli van de Veen Combination teaches the augmentation device of claim 15 substantially as is claimed,
wherein Unluhisarcikli further discloses the distal member is a prosthetic component (Fig 3; “prosthetic” is defined by Merriam-Webster as an “artificial device to replace or augment a missing or impaired part of the body”).
Regarding claim 21 the Unluhisarcikli van de Veen Combination teaches the device of claim 13 substantially as is claimed,
wherein Unluhisarcikli further discloses the proximal and distal members each correspond with a segment of a human limb (see Figure 3; the proximal member is understood to correspond to an upper limb segment and distal member is understood to correspond to a lower human limb segment).
Regarding claim 22 the Unluhisarcikli van de Veen Combination teaches the device of claim 13 substantially as is claimed,
wherein Unluhisarcikli further discloses a torque created by the actuator acts between the proximal and distal members ([0024] at the joint) and is a function of at least a rotational position of the proximal member relative to the distal member (Figure 9; [0024], [0057] the joint ankle is taken into account when determining the torque being applied to the joint).
Regarding claims 23 and 33 the Unluhisarcikli van de Veen Combination teaches the device of claim 13 and method of claim 32 substantially as is claimed,
wherein Unluhisarcikli further discloses an encoder ([0057] incremental encoder) configured to generate an output from which a position of the linkage can be determined (this is stated as a “functional limitation” of the encoder (see the explanation in the rejection to claim 13 above) which the encoder is understood capable of performing. See [0057] which describes the joint ankle as being determined); and
a controller configured to:
determine the position of the linkage from the encoder output ([0024]),
use the position of the linkage to transform a desired torque/position/speed at a rotational axis corresponding to the joint to a target torque/position/speed of the actuator  and control the actuator to apply the target actuator torque/position/speed ([0024] desired knee ankle (position) is computed and controller commands torque accordingly). 
Regarding claims 24-25 the Unluhisarcikli van de Veen Combination teaches the device of claim 13 substantially as is claimed,
wherein Unluhisarcikli further discloses the actuator comprises a motor ([0052] brushless DC motor), wherein the motor is limited by the mechanical advantage ([0056]),
but is silent with regards to the torque and speed constants being selected to tune the motor to a limited operating range.
However, regarding claims 24-25 motors are known to have a very narrow range of operating parameters in which they perform efficiently, meaning the outside that optimal range much of motor energy is expelled and wasted as heat (this is basic thermodynamics). Accordingly, the optimization of the motor and any of its properties so that it minimizes the wasted heat and optimizes efficiency is well within the ordinary grasp of a person of ordinary skill in the art, in order to minimize thermodynamic loss of energy in the form of heat, which could damage other equipment, be uncomfortable for the user, and waste power. 
Regarding claim 26 the Unluhisarcikli van de Veen Combination teaches the device of claim 13 substantially as is claimed,
wherein Unluhisarcikli further discloses the device is a prosthetic foot-ankle (Figure 3 shows the device includes both a foot and an ankle; [0048]).
Regarding claim 27 the Unluhisarcikli van de Veen Combination teaches the device of claim 13 substantially as is claimed,
wherein Unluhisarcikli further discloses a position measuring sensor configured to determine the angle between the proximal and distal members ([0057] the ankle (position) is measured).
Regarding claim 28 the Unluhisarcikli van de Veen Combination teaches the device of claim 13 substantially as is claimed,
wherein van dr Veen teaches at least one of the links comprises an elastic member (Figure 2 item 7). 
Regarding claims 30 and 34 the Unluhisarcikli van de Veen Combination teaches the device of claim 13 and the method of claim 32 substantially as is claimed,
wherein Unluhisarcikli further discloses a joint at the single rotation axis (Fig 3 item 306);
a sensor configured to generate an output from which a position of the linkage can be determined ( [0057] incremental encoder); and 
a controller configured to:
access the output of the measurement device, calculate or retrieve an instantaneous mechanical advantage of the device from an actuator to the joint, and control the actuator based in part on the mechanical advantage to apply a target torque or speed to the joint ([0024] desired knee ankle (position) is computed and controller commands torque accordingly; [0056], [0073] and Figure 9).
Regarding claim 31 the Unluhisarcikli van de Veen Combination teaches the device of claim 30 substantially as is claimed,
wherein van de Veen further teaches an instantaneous center of rotation (ICR) is defined for a one of the four links throughout a movement cycle of the selected link, a first distance A is defined from a first end of the selected link to the ICR, and a second distance B is defined from a second end of the selected link to the ICR, and the linkage is configured to vary the mechanical advantage of the linkage over the movement cycle based at least in part on the distances A and B (this is stated as a functional limitation of the linkage (see the explanation in the rejection to claim 13 above). See also Figure 2 and Column 6  lines 9-24).
Regarding claim 35 the Unluhisarcikli van de Veen Combination teaches the augmentation device of claim 13 substantially as is claimed,
wherein, Unluhisarcikli further discloses the proximal and distal members are connected to adjacent links of the four links of the four-bar linkage (proximal and distal members are connected to the two links which are connected at the knee joint (Figure 4)).

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unluhisarcikli in view of van de Veen as is applied above in view of Lenzi et al. (US 20170290684 A1) hereinafter known as Lenzi.
Regarding claim 29 the Unluhisarcikli van de Veen Combination teaches the device of claim 13 substantially as is claimed,
but is silent with regards to the device being a powered human ankle prosthesis.
However, regarding claim 29 Lenzi teaches wherein linkage devices can be used within a powered human ankle prosthesis, so that the distal member is a foot member, and the proximal member is a shank member (Abstract, Figure 4a-c). Unluhisarcikli and Lenzi are involved in the same field of endeavor, namely Lenzi. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of the Unluhisarcikli van de Veen Combination so that it applies to an ankle prosthesis such as is taught by Lenzi in order to apply known and successful technology to a single-joint prosthetic, which would help more people by diversifying its ability for use to include those who are missing a lower limb. This type of shift is very common within lower limb powered mechanisms.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        
07/20/22